Title: To James Madison from Edward Carrington, 10 February 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Manchester Feby. 10th: 1788
Since my last from Richmond I have made a circuit, through Cumberland, Powhatan & Chesterfield, and taking Petersburg in my way arrived here last ev’ning. The state of the ice is such as renders the passage of the River unsafe. A Canoe with difficulty makes its way through the Falls and by that means my letters from the post Office have today got to me. Amongst them I am favoured with yours of the 11th. 15th. & 25 Ult. inclosing sundry papers & letters for which be pleased to accept my most grateful thanks.
My Route has been pretty much within the Neighbourhood of Mr. Henry, and I find his politics to have been so industriously propagated, that the people are much disposed to be his blind followers. As an evidence of it the demagogues in the opposition suppose that their popularity is increased in proportion to the loudness of their clamours, whilst the Freinds to the constitution thinks it prudent to suppress their opinions, or at least to advance them with Caution. Without consulting the extent of my influence, or the dangers of facing the Torrent, I have thought it my duty to make an unequivocal declaration of my sentiments, and if my efforts can work a change in even a single man, you may rely upon that change being made. My drift will be, principally, to turn the elections upon Men of discernment and to bring about instructions upon the point of preserving the Union, which must, at a certain stage, separate the members from Mr. Henry. I can not find that he has even once specified the amendments he would have in the project, it is therefore fairly to be concluded, that his views are a dismemberment of the Union, & I do verily believe this to be the case. I have seen Mr. Ronald—his opinions are extremely mysterious, his objections are made in terms that would be taken for absolute in all events, yet he is alarmed at the probable extent of Mr. Henries views, & professes a determination to do nothing which may even endanger the Union. Judge Fleming is a Candidate for Powhatan, and is earnestly for amendments, but assures me he thinks the Union ought in no degree to be hazarded. He is one of the Characters whom I am for trusting in the convention. The danger there, is from weak Men, whatever may be the professions of such, before they assemble, there is no accounting for the effects which Mr. Henries address and Rhetoric may have upon them afterwards. In Chesterfield Tucker & Baker are Candidates, and both against the constitution. The former is for going equal lengths with Mr. H—— but with different views. He is unfortunately one of those who overrate the importance of Virga. and think she may dictate to the whole union. It happens that some of the most popular Men in the County are against both these Gentlemen in opinion & will oppose their election unless they alter their sentiments. From the more southern Counties I have as yet received no satisfactory information. Of this however I am pretty certain, that the doctrine of amendments has taken such strong ground, that the direct adoption of the Constitution cannot be well expected should less than Nine States have adopted when our Convention comes to set. Ideas of the necessity of preserving the Union are however so prevailent, that I think Mr. H—— will be able [to] draw but a small proportion of a discerning convention in opposition to that Number.
Your intelligence from Massachusetts is truly alarming because she is one of the Nine whose adoption can be counted upon by June. Indeed she is so important that even against Nine she & Virga. would be able, if not to prevent the effects of the Government altogether, to hold it in suspence longer than the State of our affairs can well admit of. I am anxcious to know the result in Massachusetts for on her every thing seems to depend. As to N. York her uniform opposition to every federal interest, for several years, gives us every reason to expect her dissent even to the calling a Convention. The letter of her dissenting deputies is perfectly in conformity with the views of their Mission. Should reason and Common sense have fair play in our Convention the dissentions amongst the opponents in different quarters must operate as the strongest arguments that can be brought in support of the project which has received the unanimous vote of a large & respectable Assembly.
I have lately seen a Gentleman who removed from my Neighbourhood to N. Carolina and is intelligent. He came directly from the Assembly. He says the postponement of the convention in that State by no means indicates a disposition to follow the politics of Virga. On the contrary there is a decided opinion in favor of the Constitution. As an evidence of it, Willy Jones an opponent declines going into the Convention seeing that his opposition will be unavailing, and Allan Jones who is of the contrary party is to be a Member. Davie—Williamson—& Johnson, all for the Constitution.
I shall do myself the pleasure to communicate to you from time to time the intelligence which events shall afford, and will thank you for such as may arise in your quarter. Be good enough to Present me in the most affectionate terms to the President and your other Worthy Colleague—also to Irvine & Reade, & beleive me to be with great sincerity Yr. Frd. &c.
Ed. Carrington
